DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 January 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112(f):


Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim limitation “a plurality of sub operation blocks suitable for performing sub operations of a request in a pipelining scheme” of claims 1 and 14 invokes 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder, blocks, that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Paragraph 0034 discloses two possible structures: FPGA and firmware.  It is unclear which of these two structures is the corresponding structure for the claim limitation.  Furthermore, both of these possible structures are generic computing elements, but the specification fails to disclose the algorithm which transforms these generic computing elements into the special purpose computing element programmed to perform the disclosed algorithm. Therefore, these claims are indefinite and are rejected under 35 U.S.C. 112(b).
Claims 5 and 17 include the claim limitation “command provider suitable for generating a read command for the memory device based on the arranged read request and the physical address” and claims 13 and 18 includes the claim limitations “power 
Claims 2-13 and 15-18 depend on at least one of the previously identified claims and include at least one of the claim limitations.  Therefore, these claims are also indefinite and rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 13-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yonemoto et al. (US 2019/0094904) in view of Giri et al. (“Optimal Pipeline Depth And Supply Voltage For Power-constrained Processors”).
In regards to claims 1 and 14, Yonemoto teaches a memory system, comprising:
a memory device (External memory 4, figure 1); and
a controller suitable for controlling the memory device (“The pipeline calculation processing unit 11 performs predetermined calculation processing on the input data to be processed which is input from the external memory 4 through the bus 5, outputs a 
a plurality of sub operation blocks suitable for performing sub operations of a request in a pipelining scheme (“The pipeline calculation processing unit 11 also includes a calculation circuit (1) 71, a calculation circuit (2) 72, a calculation circuit (3) 73, and a calculation circuit (4) 74.”, paragraph 0037);
a plurality of queues respectively corresponding to the plurality of sub operation blocks and suitable for queuing a plurality of requests that are associated with the sub operations (“The pipeline calculation processing unit 11 shown in FIG. 2 includes a pipeline register (1) 61, a pipeline register (2) 62, a pipeline register (3) 63, a pipeline register (4) 64, and a pipeline register (5) 65.”, paragraph 0037); and 
a pipeline manager suitable for selectively enabling each of the plurality of queues (“In this manner, in a case in which outputs of the calculation circuit (1) 71 and the calculation circuit (3) 73 are not processed by the pipeline register (2) 62 and the pipeline register (4) 64, the selector 81 and the selector 82 are switched in accordance with a control signal and the clock supply unit 12 does not output the clock B in accordance with a control signal, so that it is possible to skip the above-described processing.”, paragraph 0040; See also figures 3-6).
Yonemoto fails to teach that the pipeline manager selectively enables each of the plurality of queues based on available power.  Giri teaches that the pipeline manager selectively enables each of the plurality of queues based on available power (“It can be seen that as the power budget increases, the most power-efficient implementation shifts to higher pipeline depth.”, page 40, column 2, paragraph 2) in order to achieve id.).
In regards to claims 2 and 15, Yonemoto further teaches that each of the plurality of queues queues an input signal in response to an enable signal from the pipeline manager, and transfers the input signal to a corresponding sub operation block among the plurality of sub operation blocks (“Since the control signal is ‘1’ in the movie imaging mode, the selectors 81 and 82 output data input to the input terminal 1 as shown in FIG. 3, and thus a flow of the data is a flow passing through all of the pipeline registers (1) 61 to (5) 65 which are odd and even stages as indicated by an arrow of a thick line.”, paragraph 0049; See also figure 4).
In regards to claims 3 and 16, Yonemoto further teaches that each of the plurality of queues directly transfers an input signal to a corresponding sub operation block without queuing the input signal in response to a disable signal from the pipeline manager (“Since the control signal is ‘0’ in the live-view imaging mode, the selectors 81 and 82 output an output of the calculation circuit (1) 71 and an output of the calculation circuit (3) 73 which are input to the input terminal 0 as shown in FIG. 5 from the respective output terminals, and thus the data flows through the pipeline register (1) 61, the calculation circuit (1) 71, the calculation circuit (2) 72, the pipeline register (3) 63, the calculation circuit (3) 73, the calculation circuit (4) 74, and the pipeline register (5) 65 in this order as indicated by an arrow of a thick line. In this case, regarding the 
In regards to claim 4, Giri further teaches that the available power is determined based on power supply and power consumption (“Essentially, when more power budget  is available, maximum performance for that power consumption is achieved by increasing both pipeline and supply voltage by appropriate amount.”, page 40, column 2, paragraph 3).
In regards to claims 13 and 18, Giri further teaches that the pipeline manager comprises:
a power manager suitable for determining the available power (“It can be seen that as the power budget increases, the most power-efficient implementation shifts to higher pipeline depth.”, page 40, column 2, paragraph 2); and
a queue manger suitable for determining a number of pipelining stages based on the available power (“It can be seen that as the power budget increases, the most power-efficient implementation shifts to higher pipeline depth.”, page 40, column 2, paragraph 2).
Yonemoto further teaches enabling the same number of queues as the number of pipelining stages among the plurality of queues (Figure 3 shows how pipeline registers 61-64 are enabled, while figure 5 shows how pipeline registers 61 and 63 are enabled.  Figures 4 and 6 show the pipelining stages.).

Claims 5, 9-11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yonemoto et al. (US 2019/0094904) in view of Giri et al. (“Optimal Pipeline Depth And Supply Voltage For Power-constrained Processors”), Satagopan et al. (US 2003/0196059), Park (US 2017/0024157), and Peterson (US 2014/0351526).
In regards to claims 5 and 17, Yonemoto in view of Giri teaches claims 1 and 14.  Yonemoto in view of Giri fails to teach that the controller further comprises a memory, and
wherein the plurality of sub operation blocks comprise:
a request fetch circuit suitable for fetching an instruction of a read request from the memory to execute the read request;
a map search circuit suitable for searching for a physical address corresponding to a logical address for the read request from the memory;
a request order circuit suitable for arranging an execution order of the read request based on the physical address;
a command provider suitable for generating a read command for the memory device based on the arranged read request and the physical address;
a memory interface suitable for controlling a read operation of the memory device based on the read command and the physical address, and outputting read data that is from the memory device; and
an ECC decoder suitable for detecting and correcting an error of the read data.
Satagopan teaches that the plurality of sub operation blocks comprise:
a request fetch circuit suitable for fetching an instruction of a read request from the memory to execute the read request (“The upstream interface 510 interfaces with and receives memory access requests from one or more processors which access the memory system through the pipelined memory controller 500.”, paragraph 0053);
a request order circuit suitable for arranging an execution order of the read request based on the physical address (“For example, the pipelined memory controller 500 may receive a Read request for memory cells in a target memory bank which was locked by a previous memory access request. The hazard detector 540 will receive from the bank state cache lookup 530 the memory bank state (i.e., ‘locked’) for the target memory bank. The hazard detector 540 detects this as a hazard condition for the Read request, and in response thereto issues a Stall command to the command sequencer 560 to stall generation of control commands for effectuating the Read request until the previous memory access request which locked the target memory bank is completed, and the target memory bank is closed.”, paragraph 0069);
a command provider suitable for generating a read command for the memory device based on the arranged read request and the physical address (“In a preferred embodiment, the pipelined memory controller 500 issues control commands generated by the command sequencer 560 as row control packets, communicated from the pipelined memory controller 500 via the row control signal channel in the memory bus, and column control packets, communicated via the column control signal channel in the memory bus.”, paragraph 0072); and
a memory interface suitable for controlling a read operation of the memory device based on the read command and the physical address, and outputting read data that is from the memory device (“The physical layer manager 580 receives timed and sequenced control commands, and frames the timed and sequenced control commands into row control packets and column control packets for communication via the memory bus.”, paragraph 0083)
in order to “check[] and resolve[] all logical, timing and physical constraints on a memory access command before issuing the command” (paragraph 0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yonemoto with Giri and Satagopan such that the plurality of sub operation blocks comprise:
a request fetch circuit suitable for fetching an instruction of a read request from the memory to execute the read request;
a request order circuit suitable for arranging an execution order of the read request based on the physical address;
a command provider suitable for generating a read command for the memory device based on the arranged read request and the physical address; and
a memory interface suitable for controlling a read operation of the memory device based on the read command and the physical address, and outputting read data that is from the memory device
in order to “check[] and resolve[] all logical, timing and physical constraints on a memory access command before issuing the command” (id
Yonemoto in view of Giri and Satagopan fails to teach that the controller further comprises a memory, and
wherein the plurality of sub operation blocks comprise:
a map search circuit suitable for searching for a physical address corresponding to a logical address for the read request from the memory; and
an ECC decoder suitable for detecting and correcting an error of the read data.
Park teaches that the controller further comprises a memory (memory 144, figure 1), and
wherein the plurality of sub operation blocks comprise:
a map search circuit suitable for searching for a physical address corresponding to a logical address for the read request from the memory (“The processor 134 may drive firmware, which is referred to as a flash translation layer (FTL), to control the general operations of the memory system 110.”, paragraph 0055; “For example, when a read command 1300 is received from a host at a time point t0, a controller performs a bundle of map search operations 1310 to the entire map data for the data 0 to V corresponding to the read command 1300.”, paragraph 0143)
in order to “process data more rapidly” (paragraph 0152).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yonemoto with Giri, Satagopan, and Park such that the controller further comprises a memory, and
wherein the plurality of sub operation blocks comprise:
a map search circuit suitable for searching for a physical address corresponding to a logical address for the read request from the memory
in order to “process data more rapidly” (id.).
Yonemoto in view of Giri, Satagopan, and Park fails to teach that the plurality of sub operation blocks comprise:
an ECC decoder suitable for detecting and correcting an error of the read data.
Peterson teaches that the plurality of sub operation blocks comprise:
an ECC decoder suitable for detecting and correcting an error of the read data (“For example, ECC decoders 525A-N may be configured to check error correcting code for each processed data unit and correct data errors if possible.”, paragraph 0085) 
“in order to detect and correct data corruption” (paragraph 0045).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yonemoto with Giri, Satagopan, Park, and Peterson such that the plurality of sub operation blocks comprise:
an ECC decoder suitable for detecting and correcting an error of the read data
“in order to detect and correct data corruption” (id.).
In regards to claim 9, Park further teaches a logic block suitable for mapping a logical address to a physical address in response to a write request (“The processor 134 may drive firmware, which is referred to as a flash translation layer (FTL), to control the general operations of the memory system 110.”, paragraph 0055), generating a 
In regards to claim 10, Park further teaches that the memory interface further controls a program operation of the memory device based on the program command and the physical address (“When the controller 130 controls the operations of the memory device 150, the memory 144 may store data used by the controller 130 and the memory device 150 for such operations as read, write, program and erase operations.”, paragraph 0053; “The processor 134 may drive firmware, which is referred to as a flash translation layer (FTL), to control the general operations of the memory system 110.”, paragraph 0055).
In regards to claim 11, Peterson further teaches that when error correction of the read data succeeds, the ECC decoder provides a data output request to the logic block (“For example, ECC decoders 525A-N may be configured to check error correcting code for each processed data unit and correct data errors if possible.”, paragraph 0085), and
wherein the logic block outputs the error-corrected read data to an external device in response to the data output request (“For example, ECC decoders 525A-N may be configured to check error correcting code for each processed data unit and correct data errors if possible.”, paragraph 0085).
Park further teaches that the ECC decoder stores error-corrected read data in the memory (“When the controller 130 controls the operations of the memory device .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yonemoto et al. (US 2019/0094904) in view of Giri et al. (“Optimal Pipeline Depth And Supply Voltage For Power-constrained Processors”), Satagopan et al. (US 2003/0196059), Park (US 2017/0024157), Peterson (US 2014/0351526), and Patapoutian et al. (“The Effect of a Reread on Data Reliability”).
In regards to claim 12, Yonemoto in view of Giri, Satagopan, Park, and Peterson teaches claim 11.  Yonemoto in view of Giri, Satagopan, Park, and Peterson fails to teach that when the error correction of the read data fails, the ECC decoder provides the read request and the physical address corresponding to the read data to the corresponding queue of the request order circuit.  Patapoutian teaches that when the error correction of the read data fails, the ECC decoder provides the read request and the physical address corresponding to the read data to the corresponding queue of the request order circuit (“When a disk drive sector cannot be reliably decoded on a first try because of excessive errors, the sector may be read a second time.”, abstract) because “data reliability is improved substantially by a reread” (section IV, paragraph 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yonemoto with Giri, Satagopan, Park, Peterson, and Patapoutian such that when the error correction of the read data fails, the ECC decoder provides the read request and the physical address corresponding to the read data to id.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Frank (US 2003/0159013) teaches bypassing in a memory controller pipeline.  Hampel (US 2006/0129728) teaches multiple bypass paths in a memory device.  Lin (US 2006/0259748) teaches dynamically reconfigurable pipeline stages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        25 October 2021